Case 0:19-cv-61069-WPD Document 55 Entered on FLSD Docket 03/12/2020 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                             Case No. 0:19-cv-61069-Dimitrouleas/Snow

  MARK W. LILLY and SIMPLIFY BIZ,
  INC.,

          Plaintiffs,

  v.

  SANTANDER CONSUMER USA INC.
  d/b/a CHRYSLER CAPITAL and
  ENTERPRISE FINANCIAL GROUP, INC.
  d/b/a EFG COMPANIES,

          Defendant.


                                  MOTION FOR LEAVE
                        TO WITHDRAW AS ATTORNEY FOR PLAINTIFFS

          David F. Tamaroff, Esq., Aiman Farooq, Esq., and Morgan & Morgan, P.A. (collectively,

  the “Firm”), pursuant to Local Rule 7.1(a)(1)(F) and 11(d)(3), respectfully request leave to

  withdraw as counsel for Plaintiffs Mark W. Lilly and Simplify Biz, Inc. (collectively,

  “Plaintiffs”) in this action. In support thereof, the Firm states:

          1.      The Firm wishes to withdraw as counsel to Plaintiffs.

          2.      Plaintiffs consent to the Firm’s withdrawal in this case.

          3.      Withdrawal by the Firm will not have a material adverse effect upon Plaintiffs’

  interests in this case, nor will it prejudice the Defendants in this matter.

          4.      Future correspondence and pleadings should be directed to Mark W. Lilly,

  individually and as corporate representative for Simplify Biz, Inc., at the following addresses:

                                  2081 W. Lymington Way
                                  St. Augustine, FL 32084
                                  Email: mlilly@simplifybiz.com

                                                     1
Case 0:19-cv-61069-WPD Document 55 Entered on FLSD Docket 03/12/2020 Page 2 of 3



          5.      The Firm requests that Plaintiffs be granted a 45-day extension from the date of

  entry of an order on this Motion in which to respond to any matters in this litigation.

          6.      This Motion is filed in good-faith and not for the purpose of delay.


          WHEREFORE, the Firm respectfully requests this Court to enter an order authorizing it

  to withdraw as counsel of record for Plaintiffs, ordering that the Firm shall have no further

  responsibility in connection with this case, ordering that future correspondence and/or

  pleadings in this action shall be forwarded to Mark W. Lilly, individually and as corporate

  representative for Simplify Biz, Inc., at the addresses listed above, and that Plaintiffs shall have

  a 45-day extension from the date of entry of an order on this Motion in which to respond to any

  matters in this litigation.

                   CERTIFICATE OF LOCAL RULE 7.1(a)(3) CONFERENCE

          I HEREBY CERTIFY, pursuant to Local Rule 7.1(a)(3), that Plaintiffs’ counsel

  conferred with Defendants’ counsels about the relief sought in this Response, but could not come

  to agreement on the matters set forth herein.

  Dated: March 12, 2020
                                                    Respectfully submitted,

                                                    MORGAN & MORGAN, P.A.
                                                    Business Trial Group
                                                    703 Waterford Way, Suite 1050
                                                    Miami, Florida 33126-4678
                                                    Tel: (305) 929-1922
                                                    Fax: (305) 929-1941

                                                    /s/ David Tamaroff
                                                    David F. Tamaroff, Esq.
                                                    Florida Bar No. 92084
                                                    dtamaroff@forthepeople.com
                                                    Aiman Farooq, Esq.
                                                    Florida Bar No. 106351
                                                    afarooq@forthepeople.com

                                                   2
Case 0:19-cv-61069-WPD Document 55 Entered on FLSD Docket 03/12/2020 Page 3 of 3



                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that, on March 12, 2020, a true and correct copy of the foregoing

  was filed with the Clerk of the Court using the CM/ECF system and served on all counsel or

  parties of record through that system. I hereby further certify that, on March 12, 2020, a true and

  correct copy of the foregoing was served on Plaintiffs Mark W. Lilly and Simplify Biz, Inc. via

  email and First Class U.S. Mail.

                                               /s/ David F. Tamaroff
                                               David F. Tamaroff, Esq.




                                                  3
